Name: 2008/987/EC: Commission Decision of 16Ã December 2008 on the allocation to Latvia of additional fishing days in the Baltic Sea within subdivisions 25 and 26 (notified under document number C(2008) 8217)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport;  natural environment
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/50 COMMISSION DECISION of 16 December 2008 on the allocation to Latvia of additional fishing days in the Baltic Sea within subdivisions 25 and 26 (notified under document number C(2008) 8217) (Only the Latvian text is authentic) (2008/987/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1404/2007 of 26 November 2007 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of stocks applicable in the Baltic Sea for 2008 (1), and in particular point 1.3 of Annex II, Whereas: (1) Point 1.1 of Annex II to Regulation (EC) No 1404/2007 specifies the maximum number of days on which a vessel fishing with trawls, Danish seines or similar gear of a mesh size equal to or larger than 90 mm, with gillnets, entangling nets or trammel nets of a mesh size equal to or larger than 90 mm, with bottom set lines, longlines except drifting lines, handlines and jigging equipment may be absent from port in subdivisions 25-27 and 28.2 with the exception of the period from 1 July to 31 August when Article 8 paragraph 1(b) of Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (2) applies. (2) In accordance with Article 1 of Commission Regulation (EC) No 169/2008 (3), ICES subdivisions 27 and 28.2 are excluded from the scope of certain fishing effort limitations and recording obligations for 2008, pursuant to Regulation (EC) No 1098/2007. (3) Point 1.3 of Annex II to Regulation (EC) No 1404/2007 enables the Commission to allocate an additional number of up to four fishing days absent from port on the basis of permanent cessations of fishing activities that have taken place since 1 January 2005. (4) Latvia submitted in January 2008 a request in accordance with point 1.4 of Annex II to Regulation (EC) No 1404/2007, containing, in particular a list of Latvian vessels fishing with above-mentioned gear which have ceased activities since 1 January 2005. Supplementary information was submitted by Latvia on 4 June and 10 July 2008. (5) According to the Community TAC and quota database, Latvia has exchanged 661 tonnes out of 694 tonnes of its cod quota in subdivision 22-24. The days absent from port already set for Latvia for fishing in subdivision 22-24 are sufficient for remaining fishing opportunities and there is no need for allocation of additional days to this area. (6) In view of the data submitted, four additional days in addition to the already allowed 178 days at sea for vessels fishing with above-mentioned gear can be allocated to Latvia to be used in 2008 in ICES subdivisions 25 and 26. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days, as laid down in point 1.1(b) of Annex II to Regulation (EC) No 1404/2007, a Latvian fishing vessel may be absent from port per year in the Baltic Sea subdivisions 25 and 26 shall be increased by four additional days. This Decision applies to vessels using trawls, Danish seines or similar gear of a mesh size equal to or larger than 90 mm, with gillnets, entangling nets or trammel nets of a mesh size equal to or larger than 90 mm, with bottom set lines, longlines except drifting lines, handlines and jigging equipment. Article 2 This Decision is addressed to the Republic of Latvia. Done at Brussels, 16 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 312, 30.11.2007, p. 1. (2) OJ L 248, 22.9.2007, p. 1. (3) OJ L 51, 26.2.2008, p. 3.